In a proceeding for advice and direction as to the sale of real property, petitioner appeals from an order of the Surrogate’s Court, Nassau County, dated June 18, 1975, which, after a hearing, inter alia, ordered the executors of the estate to convey title to certain premises to respondent in accordance with the provisions of a certain contract. Order affirmed, with costs payable to respondent by petitioner. In our prior decision in this proceeding we remitted the matter to the Surrogate’s Court for further proceedings on the question of whether respondent had made a good faith application to the appropriate authorities for approval to construct the maximum number of garden apartments allowable under the local zoning ordinance, in accordance with the contract of sale between respondent and the executors (Matter of Marks, 33 AD2d 1029). We did so because of the failure of the respondent to present a plot plan at that time. We now have before us the plot plans which respondent submitted to the Village of Farmingdale, which were found unacceptable, and we now agree with the Surrogate that the required good faith application was made. Latham, Acting P. J., Margett, Rabin, Titone and Hawkins, JJ., concur.